Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on January 20, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
3.	Applicant's arguments filed January 20, 2022 have been fully considered but they are not persuasive.
4.	In response to the Applicant’s argument pertaining to “Applicant submits that the references fail to teach or suggest the limitation of "based on the phase information, determine a displacement of a mechanical member relative to the resistive-inductive-capacitive sensor, wherein the mechanical member is disposed within a planar region, and wherein the displacement is a displacement along an axis perpendicular to the planar region," as well as the "filter" recited by claim 1 and similarly recited by claim 11. Thus, even assuming arguendo a motivation to combine, the cited references cannot render obvious the claims of this application”. The Examiner respectfully disagrees. While Ito teaches the displacement of a resonance point due to the phase of the resonance circuit in position indicator 1, the Examiner is referring to the physical position the position indicator 1 as taught by Ito. Ito teaches two mechanical members, the apparatus 2 and the position indicator 1. The position indicator 1 can detect the displacement between apparatus 2 and the position indicator 1 when pressure is applied to the position indicator ¶ [0047]. Rosenberg teaches that sensor 62 detects the displacement of the mechanical member 66 from sensor 62. ¶ [0046]. Rosenberg further teaches a filter (haptic accelerator 60) that processes the movement of the mechanical member and detects faults. The faults are due to displacement of the mechanical member that are not the expected values, for example displacement that are not a result of human movement. Para. [0083].
5.	In response to the Applicant’s argument pertaining to “wherein a filter time constant of the filter is significantly larger than an expected time of an actual human interaction with the mechanical member.” The Examiner respectfully disagrees. While it is true that Ito uses the resonance circuit 12 to detect the position of core member 1P. That’s not the only use of the resonance circuit. Ito teaches that 
6.	In response to the Applicant’s argument pertaining to “That is, the variable capacitance in Ito varies in response to the presence of the pen-shaped position indicator-it is not a "filter time constant" configured to "isolate changes to the displacement which are slower than the expected time associated with the human interaction with the mechanical member" as recited by claim 1.” The Examiner respectfully disagrees. The resonance circuit of core member 12 is an L-C filter. Varying the capacitance of the resonance circuit inherently changes the time constant of the circuit. This change in varying capacitance is used to detect a displacement (pressure) of the core member 1P which is registered as human interaction. If pressure is not applied, the capacitance is not varied and this is registered as no human interaction. One skilled in the art would use a time constant of the resonance circuit such that pressure applied is detected as human interaction.
7.	In response to the Applicant’s argument pertaining to “Further, it certainly is not "programmable responsive to a stimulus external to the system" as recited by claim 5.” The Examiner respectfully disagrees. The capacitance of the resonance circuit is variable. This variable capacitance is inherently programmable since different values can be assigned to the variable capacitance which results in different values of the time constant.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1 – 3, 5 – 13, and 15 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hajati (US2018/0059793A1) (herein after Hajati) in view of Ito et al (US2017/0185173A1) (herein after Ito), and further in view of Rosenberg et al (US2001/0045941A1) (herein after Rosenberg.)

	Regarding claim 1, Hajati teaches, a system (Fig. 2, Para. [0052]; Examiner interpretation: device housing 21 is considered the housing) comprising: a resistive-inductive-capacitive sensor (Fig. 3, Para. [0064]; Examiner interpretation: the position sensor 32 is considered the resistive-inductive-capacitive sensor); a measurement circuit (Fig. 3, Para. [0065]; Examiner interpretation: the driver 33 and closed-loop controller 60 are considered the measurement circuit) communicatively coupled to the resistive-inductive-capacitive sensor and (Fig. 3, Examiner interpretation: Fig. 3 shows the position sensor 32 coupled to the driver 33 and closed-loop controller 60) —.
	Hajati fails to teach, — a measurement circuit communicatively coupled to the resistive-inductive-capacitive sensor and configured to: measure phase information associated with the resistive-inductive-capacitive sensor; and based on the phase information, determine a displacement of a mechanical member relative to the resistive-inductive-capacitive sensor, wherein the mechanical member is disposed within a planar region, and wherein the displacement is a displacement along an axis perpendicular to the planar region; — and a filter communicatively coupled to the measurement circuit, wherein a filter time constant of the filter is larger than an expected time associated with a human interaction with the mechanical member, such that the filter is configured to isolate changes to the displacement which are slower than the expected time associated with the human interaction with the mechanical member.
	In analogous art, Ito teaches, — a measurement circuit (Fig. 2, Para. [0051]; Examiner interpretation: second resonance circuit 12 is considered measurement circuit) communicatively coupled to the resistive-inductive-capacitive sensor (Fig. 2, Para. [0064]; [0065]; Examiner interpretation: position detection apparatus 200A and position detection apparatus 200B are considered the resistive-inductive-capacitive sensor) and configured to: measure phase information associated with the resistive-inductive-capacitive sensor (Fig. 1, Para. [0047]); and based on the phase information, determine a displacement of a mechanical member relative to the resistive-inductive-capacitive sensor, wherein the mechanical member is disposed within a planar region, and wherein the displacement is a displacement along an axis perpendicular to the planar region (Fig. 1, Para. [0047]; Examiner interpretation: the pressure applied results in displacement of position indicator 1 (the mechanical member) by moving it closer to screen 2D  (the planar region), position indicator 1 (the mechanical member) can apply pressure (the displacement) on an axis perpendicular to the display screen 2D (the planar region)); — wherein a filter time constant of the filter is larger than an expected time associated with a human interaction with the mechanical member, (Fig. 1, Para. [0047]; Examiner interpretation: varying the capacitance of the variable capacitor changes the time constant) —.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hajati by combining the resistive-inductive-capacitive sensor of Hajati with the resistive-inductive-capacitive sensor of Ito and combining the measurement circuit of Hajati with the measurement circuit of Ito and including the mechanical member wherein the mechanical member is disposed within a planar region, and wherein the displacement is a displacement along an axis perpendicular to the planar region of taught by Ito for the benefit of being able to measure the position and displacement of a mechanical element by selecting two different resonance circuits to increase the types of position measurements that can be detected. [Ito: [0029].]
	Hajati in view of Ito fail to teach, — and a filter communicatively coupled to the measurement circuit, —, such that the filter is configured to isolate changes to the displacement which are slower than the expected time associated with the human interaction with the mechanical member.
	In analogous art, Rosenberg teaches, — and a filter (Fig. 8, Para. [0078]; Examiner interpretation: the haptic accelerator 60 is considered the filter) communicatively coupled to the measurement circuit, —, such that the filter is configured to isolate changes to the displacement which are slower than the expected time associated with the human interaction (Fig. 8, Para. [0083]; Examiner interpretation: the faults are considered the slower than expected change to displacement) with the mechanical member. (Fig. 3, Para. [0036]; Examiner interpretation: interface device 34 is considered the mechanical member.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hajati in view of Ito by combining the filter of Hajati in view of Ito with the filter of Rosenberg to include a filter to isolate changes to the displacement which are significantly slower than an expected change to the displacement in response to a human interaction with a mechanical member taught by Rosenberg for the benefit of measuring the displacement of a mechanical member using fewer computing resources. [Rosenberg: [0007].]

	Regarding claim 2, Hajati in view of Ito, further in view of Rosenberg teach the limitations of claim 1, which this claim depends on.
	Rosenberg further teaches, the system of Claim 1, wherein the filter is configured to isolate the changes to the displacement which are slower than the expected time to distinguish between false human interactions with the mechanical member and actual human interactions with the mechanical member. (Fig. 8, Para. [0011]; Examiner interpretation: the errors are considered the false human interactions.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hajati in view of Ito, further in view of Rosenberg to include the teaching of a filter configured to isolate the changes to the displacement in order to distinguish between false human interactions with the mechanical member and actual human interactions taught by Rosenberg for the benefit of measuring the displacement of a mechanical member using fewer computing resources. [Rosenberg: [0007].]

	Regarding claim 3, Hajati in view of Ito, further in view of Rosenberg teach the limitations of claim 1, which this claim depends on.
	Rosenberg further teaches, the system of Claim 1, wherein the filter is configured to isolate the changes to the displacement which are slower than the expected timeATTORNEY DOCKETPATENT APPLICATION    to determine a permanent loss of functionality of the ability of the resistive-inductive-capacitive sensor to detect the displacement. (Fig. 8, Para. [0011]; Examiner interpretation: the errors are considered the permanent loss of functionality.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hajati in view of Ito, further in view of Rosenberg to include the teaching of a filter configured to isolate the changes to the displacement which are significantly slower than the expected change to the displacement in order to determine a permanent loss of functionality of the ability of the resistive-inductive-capacitive sensor to detect displacement taught by Rosenberg for the benefit of measuring the displacement of a mechanical member using fewer computing resources. [Rosenberg: [0007].]

	Regarding claim 5, Hajati in view of Ito, further in view of Rosenberg teach the limitations of claim 4, which this claim depends on.
	Ito further teaches, the system of Claim 1, wherein the filter time constant is programmable responsive to a stimulus external to the system. (Fig. 1, Para. [0047]; Examiner interpretation: the pressure is considered the external stimulus; the variable capacitor is considered the programmable response.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hajati in view of Ito, further in view of Rosenberg to include the teaching of a filter time constant that is programmable in response to an external stimulus taught by Ito for the benefit of being able to measure the position of a mechanical element by selecting two different resonance circuits to increase the types of position measurements that can be detected. [Ito: [0029].]

	Regarding claim 6, Hajati in view of Ito, further in view of Rosenberg teach the limitations of claim 1, which this claim depends on.
	Rosenberg further teaches, the system of claim 4, wherein the filter time constant is set based on historical output of the measurement circuit. (Fig. 8, Para. [0083]; Examiner interpretation: the encoder pulse is considered the historical output.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hajati in view of Ito, further in view of Rosenberg to include the teaching of the filter wherein the time constant is set based on historical output of the measurement circuit taught by Rosenberg for the benefit of measuring the displacement of a mechanical member using fewer computing resources. [Rosenberg: [0007].]

	Regarding claim 7, Hajati in view of Ito, further in view of Rosenberg teach the limitations of claim 1, which this claim depends on.
	Hajati further teaches, the system of claim 1, wherein the system includes a control circuit (Fig. 2, Para. [0068]; Examiner interpretation: the closed-loop controller processor 61 is considered the control circuit) configured to, based on an output of the filter, perform at least one of the following: (c) modify a detection threshold magnitude for the displacement wherein a comparison of the displacement to the detection threshold magnitude is indicative of an actual human interaction with the mechanical member; (Fig. 2, Para. [0068]; Para. [0069]; Examiner interpretation: the calibration is considered modifying the detection threshold) (d) Modify a Q factor of the resistive-inductive-capacitive sensor (Fig. 2, Para. [0068]; Para. [0069]; Examiner interpretation: the calibration is considered modifying the Q factor. The modified Q factor value is stored and used to eliminate false readings); (e) modify measurement sensitivity of the measurement circuit; (Fig. 2, Para. [0068]; Para. [0069]; Examiner interpretation: the calibration is considered modifying the sensitivity of the measurement circuit. The calibration is used to modify the sensitivity for different values.)
	Ito further teaches, the system of claim 1, wherein the system includes a control circuit (Fig. 2, Para. [0055]; Examiner interpretation: the changeover signal generation circuit 13 is considered the control circuit) configured to, based on an output of the filter, perform at least one of the following: (a) disable sensing of interaction of the mechanical member with the resistive-inductive-capacitive sensor (Fig. 2, Para. [0056]; Examiner interpretation: the changeover signal is considered the output of the filter, the change over signal can disable position detection apparatus 200A and use only position detection apparatus 200B, or vice-versa); (b) re-assign functionality of the resistive-inductive-capacitive sensor to another sensor for detecting human interaction (Fig. 2, Para. [0056]; Examiner interpretation: the changeover signal is considered the output of the filter, the change over signal can re-assign functionality to  position detection apparatus 200A or position detection apparatus 200B); and (f) modify a driving frequency at which the resistive-inductive-capacitive sensor is driven. (Fig. 2, Para. [0069]; Examiner interpretation: the frequency shift is considered the modified driving frequency.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hajati in view of Ito, further in view of Rosenberg to include the teaching of a control circuit configured to, based on an output of the filter, disable sensing of interaction of a mechanical member with a sensor, and modifying the driving frequency of the sensor taught by Ito for the benefit of being able to measure the position of a mechanical element by selecting two different resonance circuits to increase the types of position measurements that can be detected. [Ito: [0029].]

	Regarding claim 8, Hajati in view of Ito, further in view of Rosenberg teach the limitations of claim 1, which this claim depends on.
	Ito further teaches, the system of claim 1, wherein the system is further configured to combine an output of the filter with an output of a loop filter (Fig. 2, Para. [0069]; Examiner interpretation: variable capacitor 12C is considered the loop filter) integral to the measurement circuit to compensate for measurement signal phase shifts occurring responsive to change in the displacement. (Fig. 2, Para. [0069].)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hajati in view of Ito, further in view of Rosenberg to include the teaching of combining the output of the filter with the output a loop filter to compensate for measurement signal phase shifts due to a displacement taught by Ito for the benefit of being able to measure the position of a mechanical element by selecting two different resonance circuits to increase the types of position measurements that can be detected. [Ito: [0029].]

	Regarding claim 9, Hajati in view of Ito, further in view of Rosenberg teach the limitations of claim 1, which this claim depends on.
	Hajati further teaches, the system of claim 1, wherein the system includes a control circuit (Fig. 3, Para. [0066]; Examiner interpretation: the closed-loop controller 60 is considered the control circuit) configured to, based on an output of the filter, perform at least one of the following: (b) modification of one or more calibration parameters of the measurement circuit (Fig. 3, Para. [0066]), and (c) modification of an algorithm for detecting the displacement. (Fig. 36, Para. [0119] Examiner interpretation: system parameters 165 are considered the algorithm, the performance is considered the displacement.)
	Ito further teaches, the system of claim 1, wherein the system includes a control circuit (Fig. 2, Para. [0069]; Examiner interpretation: the second resonance circuit 12 is considered the control circuit) configured to, based on an output of the filter, perform at least one of the following: (a) modification of a phase measurement algorithm of the measurement circuit (Fig. 2, Para. [0069]; Examiner interpretation: the variable capacitor 12C modifies the phase before its detected.),
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hajati in view of Ito, further in view of Rosenberg to include the teaching of modifying a phase measurement algorithm of a measurement circuit taught by Ito for the benefit of being able to measure the position of a mechanical element by selecting two different resonance circuits to increase the types of position measurements that can be detected. [Ito: [0029].]

	Regarding claim 10, Hajati in view of Ito, further in view of Rosenberg teach the limitations of claim 11, which this claim depends on.
	Rosenberg further teaches, the system of Claim 1, wherein the filter is implemented by a slope detection subsystem (Fig. 8, Para. [0078] FIG. 8 is a block diagram of the haptic accelerator 60; “the haptic accelerator 60 is considered the slope detection subsystem”) and the changes to the displacement which are slower than the expected time are those changes having a slope with respect to time lower than a threshold slope. (Fig. 8, Para. [0083]; Examiner interpretation: the velocity has a lower slope and the faults have a higher slope.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hajati in view of Ito, further in view of Rosenberg to include the teaching of a slope detection subsystem that detects displacements which are significantly slower than an expected change to the displacement in response to a human interaction with the mechanical member taught by Rosenberg for the benefit of measuring the displacement of a mechanical member using fewer computing resources. [Rosenberg: [0007].]

	Regarding claim 11, Hajati teaches, a method comprising (Fig. 6, Para. [0023]): measuring phase information associated with a resistive-inductive-capacitive sensor (Fig. 3, Para. [0064]; Examiner interpretation: the position sensor 32 is considered the resistive-inductive-capacitive sensor.) —.
	Hajati fails to teach, measuring phase information associated with a resistive-inductive-capacitive sensor; based on the phase information, determining a displacement of a mechanical member relative to the resistive-inductive-capacitive sensor, wherein the mechanical member is disposed within a planar region, and wherein the displacement is a displacement along an axis perpendicular to the planar region; and isolating, with a filter having a filter time constant that is larger than an expected time associated with a human interaction with the mechanical member, changes to the displacement which are slower than the expected time associated with the an human interaction with the mechanical member.
	In analogous art, Ito teaches, measuring phase information associated with a resistive-inductive-capacitive sensor (Fig. 1, Para. [0047]; Examiner interpretation: Fig. 2, second resonance circuit 12 is considered measurement circuit); based on the phase information, determining a displacement of a mechanical member relative to the resistive-inductive-capacitive sensor, wherein the mechanical member is disposed within a planar region, and wherein the displacement is a displacement along an axis perpendicular to the planar region (Fig. 1, Para. [0047]; Examiner interpretation: the pressure applied results in displacement of position indicator 1 (the mechanical member) by moving it closer to screen 2D  (the planar region), position indicator 1 (the mechanical member) can apply pressure (the displacement) on an axis perpendicular to the display screen 2D (the planar region)); — having a filter time constant that is larger than an expected time associated with a human interaction with the mechanical member, (Fig. 1, Para. [0047]; Examiner interpretation: varying the capacitance of the variable capacitor changes the time constant) —.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hajati by combining the resistive-inductive-capacitive sensor of Hajati with the resistive-inductive-capacitive sensor of Ito and including the measurement circuit of Ito and including the mechanical member wherein the mechanical member is disposed within a planar region, and wherein the displacement is a displacement along an axis perpendicular to the planar region taught by Ito for the benefit of being able to measure the position and displacement of a mechanical element by selecting two different resonance circuits to increase the types of position measurements that can be detected. [Ito: [0029].]
	Hajati in view of Ito fail to teach, and isolating, with a filter, changes to the displacement which are significantly slower than an expected change to the displacement in response to a human interaction with the mechanical member. — and isolating, with a filter — changes to the displacement which are slower than the expected time associated with the human interaction with the mechanical member.
	In analogous art, Rosenberg teaches, — and isolating, with a filter (Fig. 8, Para. [0078]; Examiner interpretation: the haptic accelerator 60 is considered the filter) — changes to the displacement which are slower than the expected time associated with the human interaction  (Fig. 8, Para. [0083]; Examiner interpretation: the faults are considered the slower than expected change to displacement) with the mechanical member. (Fig. 3, Para. [0036]; Examiner interpretation: interface device 34 is considered the mechanical member.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hajati in view of Ito to include a filter to isolate changes to the displacement which are significantly slower than an expected change to the displacement in response to a human interaction with a mechanical member taught by Rosenberg for the benefit of measuring the displacement of a mechanical member using fewer computing resources. [Rosenberg: [0007].]

	Regarding claim 12, Hajati in view of Ito, further in view of Rosenberg teach the limitations of claim 11, which this claim depends on.
	Rosenberg further teaches, the method of Claim 11, wherein isolating with the filter comprises isolating the changes to the displacement which are slower than the expected time to distinguish between false human interactions with the mechanical member and actual human interactions with the mechanical member. (Fig. 8, Para. [0011]; Examiner interpretation: the errors are considered the false human interactions.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hajati in view of Ito, further in view of Rosenberg to include the teaching of a filter configured to isolate the changes to the displacement in order to distinguish between false human interactions with the mechanical member and actual human interactions taught by Rosenberg for the benefit of measuring the displacement of a mechanical member using fewer computing resources. [Rosenberg: [0007].]

	Regarding claim 13, Hajati in view of Ito, further in view of Rosenberg teach the limitations of claim 11, which this claim depends on.
	Rosenberg further teaches, the method of claim 11, wherein isolating with the filter comprises isolating changes to the displacement which are slower than the expected time to determine a permanent loss of functionality of the ability of the resistive-inductive-capacitive sensor to detect the displacement. (Fig. 8, Para. [0011]; Examiner interpretation: the errors are considered the permanent loss of functionality.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hajati in view of Ito, further in view of Rosenberg to include the teaching of a filter configured to isolate the changes to the displacement which are significantly slower than the expected change to the displacement in order to determine a permanent loss of functionality of the ability of the resistive-inductive-capacitive sensor to detect displacement taught by Rosenberg for the benefit of measuring the displacement of a mechanical member using fewer computing resources. [Rosenberg: [0007].]

	Regarding claim 15, Hajati in view of Ito, further in view of Rosenberg teach the limitations of claim 11, which this claim depends on.
	Ito further teaches, the method of Claim 14, wherein the filter time constant is programmable responsive to a stimulus external to the system. (Fig. 1, Para. [0047]; Examiner interpretation: the pressure is considered the external stimulus; the variable capacitor is considered the programmable response.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hajati in view of Ito, further in view of Rosenberg to include the teaching of a filter time constant that is programmable in response to an external stimulus taught by Ito for the benefit of being able to measure the position of a mechanical element by selecting two different resonance circuits to increase the types of position measurements that can be detected. [Ito: [0029].]

	Regarding claim 16, Hajati in view of Ito, further in view of Rosenberg teach the limitations of claim 11, which this claim depends on.
	Rosenberg further teaches, the method of Claim 14, wherein the filter time constant is set based on historical output of the measurement circuit. (Fig. 8, Para. [0083]; Examiner interpretation: the encoder pulse is considered the historical output.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hajati in view of Ito, further in view of Rosenberg to include the teaching of the filter wherein the time constant is set based on historical output of the measurement circuit taught by Rosenberg for the benefit of measuring the displacement of a mechanical member using fewer computing resources. [Rosenberg: [0007].]

	Regarding claim 17, Hajati in view of Ito, further in view of Rosenberg teach the limitations of claim 11, which this claim depends on.
	Hajati further teaches, the method of Claim 11, further comprising, based on an output of the filter, performing at least one of the following: (c) modifying a detection threshold magnitude for the displacement wherein a comparison of the displacement to the detection threshold magnitude is indicative of an actual human interaction with the mechanical member; (Fig. 2, Para. [0068]; Para. [0069]; Examiner interpretation: the calibration is considered modifying the detection threshold); (d) modifying a Q factor of the resistive-inductive-capacitive sensor; (Fig. 2, Para. [0068]; Para. [0069]; Examiner interpretation: the calibration is considered modifying the Q factor. The modified Q factor value is stored and used to eliminate false readings); (e) modifying measurement sensitivity of the measurement circuit; (Fig. 2, Para. [0068]; Para. [0069]; Examiner interpretation: the calibration is considered modifying the sensitivity of the measurement circuit. The calibration is used to modify the sensitivity for different values.)
	Ito further teaches, the method of Claim 11, further comprising, based on an output of the filter, performing at least one of the following: (a) disabling sensing of interaction of the mechanical member with the resistive-inductive-capacitive sensor (Fig. 2, Para. [0056]; Examiner interpretation: the changeover signal is considered the output of the filter, the change over signal can disable position detection apparatus 200A and use only position detection apparatus 200B, or vice-versa); (b) re-assigning functionality of the resistive-inductive-capacitive sensor to another sensor for detecting human interaction (Fig. 2, Para. [0056]; Examiner interpretation: the changeover signal is considered the output of the filter, the change over signal can re-assign functionality to  position detection apparatus 200A or position detection apparatus 200B); and (f) modifying a driving frequency at which the resistive- inductive-capacitive sensor is driven. (Fig. 2, Para. [0069]; Examiner interpretation: the frequency shift is considered the modified driving frequency.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hajati in view of Ito, further in view of Rosenberg to include the teaching of a control circuit configured to, based on an output of the filter, disable sensing of interaction of a mechanical member with a sensor, and modifying the driving frequency of the sensor taught by Ito for the benefit of being able to measure the position of a mechanical element by selecting two different resonance circuits to increase the types of position measurements that can be detected. [Ito: [0029].]

	Regarding claim 18, Hajati in view of Ito, further in view of Rosenberg teach the limitations of claim 1, which this claim depends on.
	Ito further teaches, the method of Claim 11, further comprising combining an output of the filter with an output of a loop filter (Fig. 2, Para. [0069]; Examiner interpretation: variable capacitor 12C is considered the loop filter) integral to the measurement circuit to compensate for measurement signal phase shifts occurring responsive to change in the displacement. (Fig. 2, Para. [0069].)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hajati in view of Ito, further in view of Rosenberg to include the teaching of combining the output of the filter with the output a loop filter to compensate for measurement signal phase shifts due to a displacement taught by Ito for the benefit of being able to measure the position of a mechanical element by selecting two different resonance circuits to increase the types of position measurements that can be detected. [Ito: [0029].]

	Regarding claim 19, Hajati in view of Ito, further in view of Rosenberg teach the limitations of claim 11, which this claim depends on.
	Hajati further teaches, the method of Claim 11, further comprising, based on an output of the filter, performing at least one of the following: (b) modification of one or more calibration parameters of the measurement circuit (Fig. 3, Para. [0066]), and (c) modification of an algorithm for detecting the displacement. (Fig. 36, Para. [0119]; Examiner interpretation: system parameters 165 are considered the algorithm, the performance is considered the displacement.)
	Ito further teaches, the method of Claim 11, further comprising, based on an output of the filter, performing at least one of the following: (a) modification of a phase measurement algorithm of the measurement circuit (Fig. 2, Para. [0069];  Examiner interpretation: the variable capacitor 12C modifies the phase before its detected.) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hajati in view of Ito, further in view of Rosenberg to include the teaching of modifying a phase measurement algorithm of a measurement circuit taught by Ito for the benefit of being able to measure the position of a mechanical element by selecting two different resonance circuits to increase the types of position measurements that can be detected. [Ito: [0029].]
	
	Regarding claim 20, Hajati in view of Ito, further in view of Rosenberg teach the limitations of claim 11, which this claim depends on.
	Rosenberg further teaches, the method of Claim 11, wherein the filter is implemented by a slope detection subsystem (Fig. 8, Para. [0078]; Examiner interpretation: the haptic accelerator 60 is considered the slope detection subsystem) and the changes to the displacement which are slower than the expected time are those changes having a slope with respect to time lower than a threshold slope. (Fig. 8, Para. [0083]; Examiner interpretation: the velocity has a lower slope and the faults have a higher slope.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hajati in view of Ito, further in view of Rosenberg to include the teaching of a slope detection subsystem that detects displacements which are significantly slower than an expected change to the displacement in response to a human interaction with the mechanical member taught by Rosenberg for the benefit of measuring the displacement of a mechanical member using fewer computing resources. [Rosenberg: [0007].]

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pond (US7173410B1) teaches, a system comprising: a resistive-inductive-capacitive sensor; a measurement circuit (Fig. 1.)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2866



/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868